Citation Nr: 0919015	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-10 685	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The March 4, 2009, decision of the Board of Veterans' 
Appeals (Board) denying service connection for a skin 
disability of the face, claimed as cellulitis in the right 
maxillary area, to include as due to herbicide exposure, is 
not impacted by this decision).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



INTRODUCTION

The Veteran had active duty from January 1967 to September 
1969.  

In a March 4, 2009, decision, the Board denied service 
connection for a skin disability of the face, claimed as 
cellulitis in the right maxillary area, to include as due to 
herbicide exposure, and remanded a claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD.

In this decision, the Board is vacating its remand of a claim 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.  
This decision does not disturb the Board's determination that 
service connection for a skin disability of the face, claimed 
as cellulitis in the right maxillary area, to include as due 
to herbicide exposure, was not warranted.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).

In the March 4, 2009, decision, the Board remanded a claim of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD for the 
issuance of a Statement of the Case (SOC).  However, a SOC as 
to the issue had been provided to the Veteran in September 
2007, and thus there is no legal basis for the remand.  The 
Board notes that the Veteran has not filed a substantive 
appeal following the issuance of the September 2007 SOC, 
therefore, the Board does not have jurisdiction of this 
issue.

Accordingly, the March 4, 2009, Board decision addressing the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
PTSD is vacated.  




	                        
____________________________________________
	DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals



